DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 5-24 are currently pending. 
Claim(s) 1-4 have been canceled.
Claim(s) 5-24 have been added. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 13
The limitation “the membrane comprising: at least a first layer comprising a thermoplastic polymer” is unclear and therefore renders the claim indefinite.  It is unclear if the thermoplastic polymer corresponds to the membrane or to a further layer 
Regarding claim 14
Claim 14 recites the limitation “formable thermoplastic polymer”.  There is no prior recitation of the term “formable”.  Accordingly, there is insufficient antecedent basis for this limitation in the claim. Appropriate correction and clarification is required.
Regarding claim 22
Claim 22 recites the limitation “for at least five of the plurality of grooves”.  However, there is no prior recitation of the number of grooves.  The claim merely recites “a plurality of grooves”.  Therefore, there is insufficient antecedent basis for this limitation in the claim. Appropriate correction and clarification are required.
Regarding claim 23
The limitation “conformable enough” is unclear and therefore renders the claim indefinite.  The meaning of the term “conformable enough” is a subjective term depending on the subjective opinion of a particular individual.  Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014) (holding the claim phrase "unobtrusive manner" indefinite because the specification did not "provide a 
Regarding claims 6-12, 15-21 and 24
Claims 6-12, 15-21 and 24 are rejected based on their dependency on claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 5-8 and 11-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,609,704, Hayama et al. in view of US 6,347,584, Kawamoto et al. and US 2016/0133764, Uno et al. 
Regarding claim 5, 12, 14 and 17
Hayama teaches flexible membrane (corresponding to intaglio plate 20) for applying a pattern of electrical conductors to a substrate (2) [Figs. 2-4, Abstract, Col. 4, lines 56-59 and Col. 5, lines 28-30], the membrane (2) comprising:
at least a first layer comprising a polymer (polyimide) [Fig. 4, Col. 4, lines 56-60];
a first surface having a pattern comprising a plurality of grooves (21) formed therein [Fig. 4, Col. 5, lines 28-34], the first surface further comprising a plurality of un-grooved parts [Fig. 4]; 
a transferable composition (corresponding to Ag paste 24 which is transferred onto the substrate to from the pattern of electrical conductors) loaded into grooves of the pattern [Figs. 2 and 4-5, Col. 4, lines 65-67 to Col. 5, lines 1-3, Col. 6, lines 15-31 and Col. 7, lines 15-17], the composition comprising as components thereof particles made of an electrically conductive material (silver) [Figs. 2 and 5, Col. 7, lines 15-17], the composition (Ag paste) being substantially level with the first surface of the membrane (the loading cycle is repeated  in order to fill the grooves 21 such that is level with the intaglio plate 20) [Fig. 2 and Col. 8, lines 16-27], the composition (Ag paste) being adapted to become electrically conductive upon sintering by application of energy 
the membrane (20) being conformable to the substrate (2) [Fig. 8] and being such that upon pressing the membrane (20) and the substrate (2) against one another, the composition (Ag paste) in the grooves (21) adheres more strongly to the substrate (2) than to the membrane [Figs. 2 and 6, Col. 9, lines 9-13 and 22-33], and such that subsequent separation of the membrane (20) from the substrate (2) results in the composition remaining on the substrate (2) in a pattern mirroring that of the loaded grooves (21) [Fig. 2, Col. 10, lines 4-8].
Hayama does not teach the first layer comprising a thermoplastic polymer selected from the group consisting of cyclic olefin copolymer (COC), polyethylene (PE), cast polypropylene (CPP), any other type of polypropylene (PP), thermoplastic polyurethane (TPU), and combinations thereof (instant claim 14). 
Kawamoto teaches a device wherein plastics polymers are selected from the group consisting of cyclic olefin copolymer (COC), polyethylene (PE), cast polypropylene (CPP), and other type of polypropylene (PP), thermoplastic polyurethane (TPU), and combinations thereof (Other than the above mentioned polyimide film, commercially available resin films or sheets such as polyethylene terephthalate (PET), polyethylene naphthalate (PEN), polyether imide (PEI) or the like can be used, [col. 3, line 3]).

It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. In re Leshin, 125 USPQ 416 (CCPA 1960).
Hayama is silent to the composition comprising an adhesive, the adhesive including at least one of (i) an organic binder, (ii) an organic adhesive that is a pressure and/or heat sensitive adhesive, and (iii) a glass frit (instant claim 17).
Uno teaches a composition for forming electrical conductors on a substrate [Abstract, paragraphs 0010 and 0015], the composition comprising electrically conductive particles, an adhesive including an organic binder, and a glass frit [paragraphs 0030, 0035, 0039 and 0053-0054].
Modified Hayama and Uno are analogous inventions in the field of electrically conductive pastes for forming conductor patterns on the surface of a substrate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the inventio to modify the paste composition of modified Hayama with a paste composition comprising electrically conductive particles, an adhesive including an organic binder and a glass frit, as in Uno, because said paste is suitable for forming conductor patterns on the surface of a substrate [Uno, Abstract, paragraphs 0010 and 0015].

With regards to the limitations “capable of being cast or embossed”, “cast or embossed therein”, “transferable”, “adapted to become electrically conductive upon sintering by application of energy thereto” and “the membrane being conformable to the substrate and being such that upon pressing the membrane and the substrate against one another, the composition in the grooves adheres more strongly to the substrate than to the membrane, and such that subsequent separation of the membrane from the substrate results in the composition remaining on the substrate in a pattern mirroring that of the loaded grooves”, because the structure of the prior art is the same as the one claimed, the claimed properties or functions are presumed to be inherent.
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Further, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-
Regarding claim 6
Modified Hayama teaches the flexible membrane as set forth above, wherein the composition in the grooves (21) is constituted of two or more layers (the loading step is repeated in order to fill the grooves 21 such that is level with the intaglio plate 20, each loading step including filling the groove and drying) [Fig. 2 and Col. 8, lines 16-27].
Regarding claim 7
Modified Hayama teaches the flexible membrane as set forth above, wherein at least two layers of the two or more layers have different components and/or different relative proportions of the components of the composition (the filling step of the composition/Ag paste 24 is repeated in order to fill up the reduced volume corresponding to the evaporated solvent, wherein the grooves have different cross-sectional dimensions) [Hayama, Col. 8, lines 16-28].
Regarding claim 8
Modified Hayama teaches the flexible membrane as set forth above, further comprising a release coating (23) disposed at least on walls of the grooves (21) and between the composition loaded into the grooves and walls of the grooves (see step 220 prior to loading of the composition 24 into the grooves 21) [Hayama, Figs. 2 and 5, Col. 6, lines 25-31 and Col. 7, lines 13-15]. 
Regarding claim 11

Regarding claim 13
Modified Hayama teaches the flexible membrane as set forth above, further comprising at least a second layer (corresponding to release coating 23) and wherein the first surface of the membrane is one surface of the first layer [Hayama, Figs. 2 and 5, Col. 6, lines 25-31 and Col. 7, lines 13-15]. 
Regarding claim 16
Modified Hayama teaches the method as set forth above, wherein the particles of electrically conductive material are made of compounds selected from the group consisting of metals, alloys, organo-metals, conductive polymers, conductive polymers precursors, salts thereof and combinations thereof [Uno, paragraph 0033; Hayama, Col. 12, lines 61-67]. 
Regarding claim 18
Modified Hayama teaches the method as set forth above, wherein at least a portion of the electrical conductors applicable thereby have a tapering cross-section profile having a base width WB and a height h [Hayama, Figs. 4-6], such that a dimensionless aspect ratio ASP between the height and the base width is within a range of 5:1 to 0.7:1 [Hayama, Col. 5, lines 63-67 to Col. 6, lines 1-10].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 
Regarding claim 19
Modified Hayama teaches the method as set forth above, wherein at least a portion of the electrical conductors applicable thereby have a tapering cross-section profile selected from a group comprising a triangular, trapezoidal, polygonal, semi-circular, or semi-elliptic profile [Hayama, Figs. 4-6].
Regarding claim 20
Modified Hayama teaches the method as set forth above, wherein at least , wherein at least a portion of the electrical conductors applicable thereby have a tapering cross-section profile [Hayama, Figs. 4-6], and wherein a tapering face of the cross-section profile (a) forms an angle with the first surface of the membrane of at least 30°, at least 40°, at least 45°, at least 50° or at least 60° (2° to 60°) [Hayama, Col. 5, lines 28-40 and 63-67 to Col. 6, lines 1-10].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 21
Modified Hayama teaches the method as set forth above, wherein at least , wherein at least a portion of the electrical conductors applicable thereby have a tapering cross-section profile [Hayama, Figs. 4-6], and wherein a tapering face of the cross-section profile (a) forms an angle with the first surface of the membrane of at most 90°, 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 22
Modified Hayama teaches the method as set forth above, wherein at least five of the plurality of grooves (21) are adapted to form a plurality of substantially identical grid lines upon transfer of the composition loaded therein to the substrate (2) [Hayama, Fig. 8], the grid lines having at least one of the following features in substantially identical respective segments of the grid lines:
a) a width variability of 5% or less [Hayama, Fig. 8 and Col. 5, lines 63-67 to Col. 6, lines 1-10];
b) a depth variability of 5% or less [Hayama, Fig. 8 and Col. 5, lines 63-67 to Col. 6, lines 1-10]; and
re) a cross-section area variability of 5% or less [Hayama, Fig. 8 and Col. 5, lines 63-67 to Col. 6, lines 1-10].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 23

It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 24
The limitation “wherein the membrane is disposable” is considered intended use and is given weight to the extent that the prior art is capable of performing the intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,609,704, Hayama et al. in view of US 6,347,584, Kawamoto et al. and US 2016/0133764, Uno et al. as applied to claims 5-8 and 11-24 above, and further in view of US 2010/0175806, Shiraishi et al.
Regarding claim 15
All the limitations of claim 5, from which claim 15 depends, have been set forth above.
	Modified Uno does not teach the first surface of the flexible membrane having a mean roughness Rz of 1 µm or less, 500 nm or less, 250 nm or less, or 100 nm or less. 
Shiraishi teaches a device wherein the first surface of a flexible membrane has a mean roughness Rz of 1 pm or less (Preferably, the ten points average height Rz of the surface of the thermoplastic resin film 1 after performing the mirror finish is at least 1 µm or less, and more preferably, about 0.5 µm, [0017]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the membrane of modified Uno to have a surface roughness as in Shiraishi in order to reduce the adhesion of the flexible membrane for easily peeling the flexible membrane from the substrate, and easily separating the conductive paste patterns form the flexible membrane to left the conductive paste pattern deposited on the substrate.
Claims 9 and10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,609,704, Hayama et al. in view of US 6,347,584, Kawamoto et al. and US 2016/0133764, Uno et al. as applied to claims 5-8 and 11-24 above, and further in view of US 2003/0108664, Kodas et al.
Regarding claims 9-10
Modified Hayama teaches the flexible membrane as set forth above, further comprising a release coating (23) disposed at least on walls of the grooves (21) and between the composition loaded into the grooves and walls of the grooves (see step 220 prior to loading of the composition 24 into the grooves 21) [Hayama, Figs. 2 and 5, Col. 6, lines 25-31 and Col. 7, lines 13-15]. 
	Modified Hayama does not teach a light modifying coating disposed between the composition loaded into the grooves and the walls of the grooves.
 	Kodas teaches compositions deposited into recessed features for fabricating electrical conductors on a substrate [Abstract and paragraphs 0370-0371], wherein a passivation layer can be added between the composition and the walls of the grooves/trenches to provide passivation of the exposed surfaces of the electrical feature [paragraphs 0057 and 0296-0300].
It would have been obvious to modify the membrane of Hayama to comprise a light modifying coating between the composition loaded in the grooves and the walls of the grooves, as in Kodas, in order to passivate the exposed surfaces of the electrical features/conductive pattern [Kodas, paragraphs 0057 and 0296-0300].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721